Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                     No. 04-16-00281-CR

                                   John Brennon DUNCAN,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR8642
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
       The appellant’s brief was originally due to be filed on October 18, 2016. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
November 17, 2016. On November 17, 2016, the appellant filed a motion requesting an
additional extension of time to file the brief until December 19, 2016, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
December 19. 2016.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court